COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 OSCAR MARTINEZ and                                §
 JUAN CARLOS MARTINEZ,                                             No. 08-09-00238-CV
                                                   §
                    Appellants,                                       Appeal from the
                                                   §
 v.                                                             County Court at Law No. 5
                                                   §
 MAURO CALDERON/PARTNERS                                         of El Paso County, Texas
 TRUCKING, INC.,                                   §
                                                                     (TC# 2008-1111)
                    Appellees.                     §

                                   MEMORANDUM OPINION

        This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of prosecution. Finding that Appellants have filed a brief or a motion

for extension of time, we dismiss the appeal.

        Appellants’ brief was due to be filed on April 15, 2010. On April 27, 2010, the Clerk of the

Court sent the parties a notice of the Court’s intent to dismiss the appeal for want of prosecution if,

within ten days of the notice, no party responded showing grounds to continue the appeal. No

response has been received as of this date. This Court possesses the authority to dismiss an appeal

for want of prosecution when appellant has failed to file his brief in the time prescribed, and gives

no reasonable explanation for such failure. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San

Antonio, 975 S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no writ). We have given notice of our

intent to dismiss the appeal and have requested a response if a reasonable basis for failure to file the

brief exists, but we have received no response from Appellants. We therefore dismiss the appeal for

want of prosecution pursuant to TEX .R.APP .P. 38.8(a)(1) and 42.3(c).
July 30, 2010
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.